DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8851354 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-31and 37-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Heinrich et al. (US 20050131390 A1).
Regarding claims 21-31and 37-40, Heinrich et al. discloses a surgical instrument (300 [0092], fig. 3), comprising: a handle; an electric motor positioned within the handle [0071]; an insertable pack removably 
a controller (562) electrically couplable to the electric motor; a shaft assembly coupled to the handle (figs. 1-12); an end effector coupled to the shaft assembly, wherein the end effector comprises: first and second jaws (318/320, [0092], fig. 3); a staple cartridge (316) removably positioned within one of the first and second jaws, 
wherein the staple cartridge comprises a tissue thickness sensing module (M) configured to: detect a thickness of tissue clamped between the first and second jaws ([0072-0077], [0085,0094-0098, 0112], claims 8, 22, figs. 1-12); and generate a signal indicative of the detected thickness ([0086, 0127]); and a motor control circuit in communication with the staple cartridge, wherein the motor control circuit comprises the controller and is configured to lockout power to the electric motor based on the signal ([0071-0078, 0105, 0137-0138], figs. 3-8);
wherein the replaceable staple cartridge has a specified tissue thickness range associated therewith; and a tissue thickness sensing module configured to detect a thickness of tissue clamped between the first 
Heinrich states:  “The MEMS devices and/or systems can also provide feedback for automatic (remote or manual) control of the operation of the surgical instrument” [0069]… tissue thickness is a predetermined tissue thickness. The predetermined distance and tissue thickness can be determined by a processor accessing one or more look-up tables or other data structures and correlating the measured time to distance and, then correlating the distance to tissue thickness [0098]…tracking each reported feedback parameter relative to predefined criteria for the automatic adjustment and control of the energy delivered by the instrument in order to, e.g., measure, determine, verify and/or control the effectiveness of the treatment and proper performance of the surgical instrument” [0128]

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the lockout control is caused by too much or too little tissue thickness or thickness amount affecting the lockout control) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The phrase “configured to lockout power to the electric motor based on the signal” is not limited to any particular signal since the lockout control is not caused by too much or too little tissue thickness.  The phrase "based on the signal" is limited to or directed to thickness or any particular signal.  Moreover, since Heinrich et al. discloses using signals to control energy/power to the motor with respect to tissue thickness [0011,0013, 0029, 0041,0072, 0074, 0086, 0098, 0118, 0128-0129]. 
 states:  “tissue thickness can be determined by a processor accessing one or more look-up tables or other data structures and correlating the measured time to distance and, then correlating the distance to tissue thickness [0098]…tracking each reported feedback parameter relative to predefined criteria for the automatic adjustment and control of the energy delivered by the instrument in order to, e.g., measure, determine, verify and/or control the effectiveness of the treatment… parameters of MEMS devices "M" may be integrated into a single computerized display system or separately monitored, for example, by the display system or by simple audible, visual or tactile warning systems” [0128] in which these signals is and can be used to determine whether the power applied by the surgical instrument should be adjusted to be increased, decreased, or off/lockout as a function of tissue thickness.

Allowable Subject Matter
Claims 32-36 are allowed.

Reasons for Allowable Subject Matter
The prior art of record fails to teach or render obvious an surgical fastener apparatus comprising all the structural and functional limitations 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT F LONG/Primary Examiner, Art Unit 3731